Citation Nr: 0429127	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  96-25 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for 
schizoaffective disorder, depressed, with agoraphobia, panic 
attacks, and social phobia, currently evaluated as 70 percent 
disabling.
  
2.  Entitlement to an earlier effective date prior September 
14, 1998 for the grant of a total rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1967 to May 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In an April 2003 decision the 
RO granted a total rating for compensation purposes based on 
individual unemployability an assigned an effective date of 
September 14, 1998.


FINDINGS OF FACT

1.  The veteran without good cause failed to report for a VA 
examination scheduled in March 2002, in order to properly 
adjudicate his claim for an increased evaluation for his 
service connected psychiatric disability.

2.  Service connection is currently in effect for 
schizoaffective disorder, depressed, with agoraphobia, panic 
attacks, and social phobia, rated as 70 percent disabling.

3.  The veteran has occupational experience as an auditor and 
is a college graduate.  He was last gainfully employed on 
September 30, 1996.  

4.  The March 31, 1998 VA examination is an informal claim 
for TDIU.

5.  The effective date for the grant TDIU is March 31, 1997, 
the date it is factually ascertainable within one year of the 
date of the informal claim that the veteran was unemployable 
due to his service-connected disability.  


CONCLUSIONS OF LAW

1.  The claim for a rating in excess of 70 percent for the 
veteran's service connected psychiatric disability is denied 
as a matter of law.  38 C.F.R. § 3.655 (2003).

2.  The criteria for entitlement to an earlier effective date 
of March 31, 1997 for the grant TDIU have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate his claim and to assist the veteran 
concerning his increased rating claim and his original claim 
for unemployability benefits.  He was provided with a copy of 
the pertinent rating actions, a statement of the case dated 
February 1996, numerous supplemental statements of the case, 
the latest dated March 2003, and a Board remand dated January 
2001.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding this claim, and the evidence, 
which has been received in this regard.  

The appellant was notified of the VCAA and what evidence the 
VA would obtain in several letters, to include those dated in 
June 2001, and October 2002.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board is satisfied that the 
veteran has been informed of his rights and the VA 
obligations under the VCAA and what evidence is needed to 
establish his claims.

The RO has obtained all available records identified by the 
appellant which are now on file.  The record discloses that 
VA has met its duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim currently being 
decided.  

The above actions did not specifically refer to the veteran's 
claim for an earlier effective date.  However this is 
considered to be "downstream" from the initial claim of 
entitlement to unemployability benefits.  The Board notes 
that, if in response to notice of its decision on a claim for 
which the VA has already given § 5103(a) notice, the VA 
receives a notice of disagreement which raises a new issue, § 
7105(d) requires the VA to take proper action and issue a 
Statement of the Case if the disagreement is not resolved.  
However, § 5103(a) does not require the VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised (i.e., downstream) issue.  See VAOPGCPREC 8-2003 
(December 22, 2003).

The record shows that the VCAA letter was furnished 
subsequent to the appealed rating in violation of the VCAA 
and the veteran was not specifically informed to furnish 
copies of any evidence in his possession pertinent to his 
claim as required by 38 C.F.R. § 3.159.  The Board, however, 
finds that in the instant case the veteran has not been 
prejudiced by this defect.  In this regard, the Board notes 
the veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture, particularly in light of the legal 
disposition of both issues, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Increased Evaluation for a Psychiatric Disorder

Historically, the Board notes that the veteran was granted 
service connection for a psychiatric disability in September 
1973, at a 10 percent evaluation, based on service medical 
records and the report of a VA examination.  The veteran's 
evaluation has been raised several times since that time, 
including during the course of this appeal, eventually 
reaching a 70% evaluation.

Pursuant to a January 2001 Board Remand the veteran was 
schedule for a VA psychiatric examination.  In April 2002 the 
VA medical facility informed the RO that the veteran failed 
to report for the examination.  A supplemental statement of 
the case, furnished in December 2002, informed the veteran of 
his failure to report and of 38 C.F.R. § 3.655 (2003).  No 
information was received from the veteran concerning his 
failure to show for the VA examination.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

The Board notes that presently, the veteran is rated as 70 
percent disabled under 38 C.F.R. § 4.127, Diagnostic Code 
9205, for schizophrenia, residual type.  

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to psychiatric 
disabilities were revised, effective November 7, 1996.  

Under the old criteria, a 70 percent evaluation requires that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior. The individual must be demonstrably unable to 
obtain or retain employment. Diagnostic Code 9411 (effective 
prior to November 7, 1996).

Under the revised criteria, a 70 percent rating is warranted 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).

The veteran failed to report for a VA examination scheduled 
in April 2002 and did not provide an explanation.  Thus, the 
Board, in accordance with the provisions of 38 C.F.R. § 
3.655(b), must deny his claim for an increased evaluation.  
Where application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Entitlement to an Earlier Effective Date for the Grant of 
Individual Unemployability.

Factual Background

The evidence reflects that the veteran's service connected 
psychiatric disorder has been rated as 70 percent disabling 
since November 1994.  The veteran received treatment at a VA 
facility for several problems, including his psychiatric 
liens during 1996 and 1997.  A VA examination was conducted 
on March 31, 1998.  At that time it was indicated that the 
veteran was unemployable due to his service-connected 
disability. 

In September 1998, the veteran filed an informal claim for 
entitlement to individual unemployability.  The veteran later 
sent in a formal claim for entitlement to individual 
unemployability, which was received at the RO in February 
1999.  At that time he reported that he had occupational 
experience as an auditor and was a college graduate.  He 
reportedly last worked on October 1, 1996.  He became to 
disabled to work on October 2, 1996.  

Subsequently received was a statement from the veteran's 
previous employer, Departamento de Hacienda (Department of 
the Treasury), which indicates that the veteran's last month 
worked was August 1996, and the last date of payment was 
September 30, 1996.  Received in January 2003 were records 
from the Social Security Administration (SSA) which reflects 
that the veteran was awarded disability benefits effective in 
January 1998 with a primary diagnosis of paranoid 
schizophrenia and a secondary diagnosis of rheumatoid 
arthritis.  Included in these documents was a November 1996 
private report of a psychiatric examination conducted in 
conjunction with the veteran's employment.  

The report shows that the veteran worked as an auditor of 
taxes.  He requested leave without pay because of an 
emotional condition.  The leave began on October 1, 1996.  
The diagnosis was major depression with anxiety, moderate to 
severe, in partial remission.  It was recommended that he be 
retired from the public system and continue psychiatric 
treatment.  

In an April 2003 RO decision, the veteran was granted 
entitlement to individual unemployability effective September 
14, 1998.

Analysis

The law provides that a total disability rating based on 
individual unemployability due to one or more service- 
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities. 38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran. 38 C.F.R. 
§§ 3.341(a), 4.19.  

The regulations provide that where the veteran has a single 
service-connected disability, that disability must be rated 
as 60 percent disabling or more before a total rating may be 
assigned. The regulations further provide that where, as 
here, the veteran has two or more disabilities, at least one 
disability shall be rated at 40 percent or more, and that 
sufficient additional disability bring the combined rating to 
70 percent or more before a total rating may be assigned. 38 
C.F.R. § 4.16(a).

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule. In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims. 

In that regard, except as otherwise provided, the effective 
date of a claim for increase will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Additionally, an 
increased award of disability compensation shall be effective 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of the claim. 38 
U.S.C.A. § 5110(a)(2); 38 C.F.R. § 3.400(o)(2).

The words application and claim are defined by regulation as 
a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit. 38 C.F.R. § 3.1(p). Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim. 38 C.F.R. § 3.155(a).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157. 

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1). 

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  Id. If, 
however, VA maintenance was authorized subsequent to 
admission, the date VA received notice of the admission will 
be accepted. Id. For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2), (3).

The veteran contends, in essence, that he is entitled to an 
effective date earlier than September 14, 1998, for the grant 
of entitlement to individual unemployability.  Specifically, 
he maintains that the grant should be in September 1996, when 
the veteran asserts that the evidence of record indicates 
that he became unemployable.  

In this regard the Board finds the March 31, 1998 VA 
examination, which indicated that the veteran was 
unemployable due to his service-connected disability, is an 
informal claim for TDIU per 38 C.F.R. § 3.157.  The VA 
outpatient treatment records prior to March 31, 1998 do not 
provide a basis, which can be construed as an informal claim 
for TDIU.  

Additionally, the Board finds that the evidence shows that it 
is factually ascertainable that the veteran was unemployable 
due to his service connected psychiatric disorder one year 
prior to the March 31, 1998 informal claim.  Accordingly, the 
effective date for the grant of TDIU is March 31, 1997.  38 
C.F.R. § 3.400(o)(2). 


ORDER

Entitlement to an increased evaluation for schizoaffective 
disorder, depressed, with agoraphobia, panic attacks, and 
social phobia, currently evaluated as 70 percent disabling, 
is denied.

Entitlement to an earlier effective date of March 31, 1997 
for the award of a total rating for compensation purposes 
based individual unemployabilityis granted subject to the law 
and regulations governing the payment of monetary benefits.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



